IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-24,927-68


TODD WARREN ALTSCHUL, Relator

v.

BRAZORIA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 23,557 IN THE 23RD DISTRICT COURT
FROM BRAZORIA COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas
corpus in the 23rd District Court of Brazoria County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.
	In these circumstances, additional facts are needed. Respondent, the District Clerk of
Brazoria County, is ordered to file a response, which may be made by submitting the record on
such habeas corpus application, submitting a copy of a timely filed order which designates issues
to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or
stating that Relator has not filed an application for a writ of habeas corpus in Brazoria County.
Should the response include an order designating issues, proof of the date the district attorney's
office was served with the habeas application shall also be submitted with the response. This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date
of this order.


Filed:	July 25, 2012
Do not publish